Citation Nr: 1125005	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  05-35 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD) from September 1, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 Regional Office (RO) rating decision in North Little Rock, Arkansas, which granted entitlement to service connection for PTSD and assigned a 100 percent rating, effective from July 2, 2001 and a 50 percent rating, effective from September 1, 2001.

With respect to the 100 percent rating for PTSD, effective from July 2, 2001 through August 31, 2001, this decision was a complete grant of benefits with respect to this timeframe.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue of an increased rating for PTSD from July 2, 2001 through August 31, 2001 is not currently on appeal before the Board.

The Veteran's case was remanded by the Board for additional development in January 2008 and February 2010.  The case is once again before the Board.


FINDINGS OF FACT

1.  From September 1, 2001 through May 11, 2004, the Veteran's PTSD was manifested by symptoms such as depression, nightmares, intrusive thoughts, concentration problems, avoidance behavior, occasional homicidal and suicidal ideation, tangential and vague speech, cognitive deficits, long-term memory problems, and outbursts of anger and irritability, but all resulting in less than total social and occupational impairment.

2.  From May 12, 2004, the Veteran's PTSD was manifested by symptoms such as depression, nightmares, intrusive thoughts, concentration problems, avoidance behavior, occasional homicidal and suicidal ideation, and outbursts of anger and irritability, but all resulting in less than severe or total social and occupational impairment.

3.  The Veteran's PTSD disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  From September 1, 2001 through May 11, 2004, the criteria for a disability rating of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  From May 12, 2004, the criteria for a disability rating greater than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9411 (2010).

3.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

As to VA's duty to notify, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that VCAA letters dated in February 2002, April 2004, May 2005, and March 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The March 2010 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Board notes that VA treatment records from June 2005 have been associated with the claims file, as directed most recently in the February 2010 Board remand.  Private medical records identified by the Veteran have been obtained, to the extent possible.  In that regard, the February 2010 Board remand directed that the Veteran be asked to provide information and authorization regarding any private treatment for his PTSD.  The RO complied with this directive in a March 2010 letter, but the only information provided by the Veteran related to his psychiatric treatment at VA.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with examinations for his PTSD in November 2001, May 2004, February 2005, and June 2005.  In addition, he was provided additional examination in August 2009 pursuant to the Board's January 2008 remand based on his reported worsening condition since the previous examination.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also discussed the impact of the disability on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the August 2009 VA examination, March 2010 notice letter, and the association of VA treatment records from June 2005, the Board finds that there has been substantial compliance with its January 2008 and February 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Initial Rating

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

As this claim is on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

As discussed above, a May 2004 rating decision granted service connection for PTSD and, in relevant part, assigned the Veteran an initial compensable rating of 50 percent, effective from September 1, 2001.  The Veteran claims the rating does not accurately depict the severity of his current condition.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2010). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

The Veteran was hospitalized in a PTSD treatment program for approximately one month, from July 2001 to August 2001.  The discharge summary noted that he had been given a provisional diagnosis of PTSD 4 months prior to admission.  The discharge diagnosis was rule out chronic PTSD and the document noted that the Veteran probably met the criteria for a diagnosis of PTSD.  During his stay, the Veteran denied any suicide attempts, but did report arousal and avoidance symptoms, irritability, insomnia, nightmares, and exaggerated startle response.  He also reported a history of delusions and auditory hallucinations, but denied any such current symptoms.

The Veteran was afforded a VA examination in November 2001.  At that time, the Veteran reported once weekly nightmares, exaggerated startle response, and avoidance behavior.  He reported that he had not worked since 1981 or 1983, due to physical aches and headaches.  The Veteran stated that he used to go to church, but stopped, and that he had one friend with whom he visited occasionally.  In addition, he attempted to talk to young people about violence.  The Veteran had normal speech patterns, minimal eye contact, constricted affected, depressed mood, logical thought processes, normal memory, adequate insight and judgment, and no reports of hallucinations or delusions.  He denied current suicidal ideation, but reported some homicidal ideation without intent.  The examiner diagnosed PTSD and assigned a GAF score of 47.

VA group therapy treatment records between November 2001 and February 2002 indicate cognitive deficits, including perseverative and tangential thought processes.  He also reported difficulty relating to others.  His GAF scores were between 36 and 43.  

The Veteran underwent a private psychiatric evaluation in April 2002.  At that time, he reported insomnia, poor anger control, depression, chronic and intrusive memories, flashbacks, nightmares, hypervigilance, and social isolation.  He stated that his first marriage ended due to alcohol abuse.  The examiner noted that the Veteran's tangential thought processes made it difficult to paraphrase or accurately depict his statements.  He also reported past suicidal ideation, but not at present.  On examination, the Veteran was adequately groomed and properly dressed, with restricted and sometimes incongruent affect.  He showed tangential thought processes and was at times almost incoherent and irrelevant.  He denied hallucinations or delusions, but showed evidence of long-term memory problems.  The Veteran lived with his mother and had a relationship with his brother and sister, but otherwise socialized very little except for speaking with his neighbors.  The Veteran stated that he had last worked in approximately 1995 as a home caregiver.  The examiner diagnosed probable PTSD.

Ongoing private treatment included similar symptomatology.  At an Agent Orange examination in May 2003 the Veteran reported a history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble.

The Veteran was afforded another VA examination in May 2004.  He reported depression, twice weekly nightmares if he did not take his medication and once weekly with medication, insomnia, intrusive thoughts, exaggerated startle response, and avoidance behavior.  The Veteran stated that he had a current girlfriend, but that they break up "now and then."  The Veteran indicated that he had not worked in the past 7 or 8 years due to back problems and denied any socializing.  On examination, the Veteran was casually groomed, with limited eye contact, normal speech patterns, logical thought processes, no gross impairment of memory, fully oriented, no complaints of delusions or hallucinations, and adequate insight and judgment.  He denied suicidal or homicidal ideation.  The examiner diagnosed PTSD and assigned a GAF score of 45.  

The Veteran was afforded another VA examination in February 2005.  He reported stress and once weekly nightmares with medication, insomnia, exaggerated startle response, and avoidance behavior.  The Veteran indicated that he had not worked since the 1980s due to back and leg problems.  On examination, the Veteran was casually groomed, with light eye contact, normal speech patterns, logical thought processes, no impairment of communication, no gross impairment of memory, fully oriented, no complaints of delusions or hallucinations, and adequate insight and judgment.  He denied suicidal ideation, but reported some homicidal ideation without intent.  The examiner diagnosed PTSD and assigned a GAF score of 47.  The examiner noted that the Veteran was working only to the extent that he was helping a friend with his work.

The Veteran was afforded a VA examination in June 2005.  The examiner noted review of the claims file.  The examination was conducted by the February 2005 examiner, who indicated that the reported symptoms were essentially the same as during the February 2005 examination.  In addition, the Veteran now reported nightmares 3 to 4 times per week, intrusive thoughts, exaggerated startle response, and avoidance behavior.  The Veteran stated that he had broken up with his girlfriend, but that they kept in contact by telephone.  The Veteran indicated that he was not currently working due to problems with his back and lungs and denied any socializing except for talking on the telephone with his ex-girlfriend.  On examination, the Veteran was casually groomed and cooperative but somewhat vague.  His eye contact was limited, but had normal speech patterns, logical thought processes, no gross impairment of memory, fully oriented, no complaints of delusions or hallucinations, and adequate insight and judgment.  He reported both suicidal and homicidal ideation, but without intent.  The examiner diagnosed PTSD and assigned a GAF score of 47.  

A June 2005 private treatment record suggested that the Veteran's past employment problems may have been due in some part to the PTSD symptoms, specifically due to conflicts with persons in authority.  The records indicate some relationship with his son and grandchild, seeing them every 2 weeks to once a month.  An August 2005 VA record included a GAF score of 51.  He reported irritability, but noted that he had a developing relationship with his live-in girlfriend.  There was no severe depression reported or suicidal ideation.  He was slightly anxious, but with logical and goal directed thought processes.  In approximately July 2007, within a short space of time the Veteran's mother, sister, and a best friend passed away.  Despite his grief, the Veteran felt his medication was working as intended.  The treatment provider assigned a GAF score of 48.  

As directed by the January 2008 Board remand, the Veteran was afforded a VA examination in August 2009.  The examiner noted review of the claims file.  The Veteran reported depression and that he had just got out of jail for resisting arrest.  As to specific symptoms, he reported nightmares about twice per week, insomnia, and avoidance behavior.  The Veteran stated that he was divorced and not currently in a relationship, but that he would "pick up" women "now and then."  The Veteran indicated that he was not currently working due to problems with his back.  He denied any socializing, but the examiner noted that was inconsistent with a prior report that he had been arrested while visiting a friend.  On examination, the Veteran was casually groomed, with normal speech patterns, depressed mood, appropriate affect, logical thought processes, no gross impairment of memory, fully oriented, no complaints of delusions or hallucinations, and adequate insight and judgment.  He denied current suicidal ideation, but noted homicidal ideation without intent.  The examiner diagnosed PTSD and assigned a GAF score of 60.  The examiner noted that the Veteran's reported symptoms appeared to be fairly mild.  He was not receiving current treatment for PTSD and the examiner concluded that his PTSD symptoms alone did not preclude employment.  The examiner noted the Veteran's conflicting reports regarding social interaction, but concluded that he appeared to have fairly regular social interactions.  The examiner did not find evidence that the PTSD symptoms precluded activities of daily living.

In November 2009 and April 2010, the Veteran's GAF score was 48.  In April 2010, the Veteran stated that he spent his time talking about fishing with his neighbors.  In addition, one of his friends had recently committed suicide, which disturbed the Veteran.  At that time, he denied suicidal or homicidal ideation, as well as denying audio or visual hallucinations.

From September 1, 2001 through May 11, 2004

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the medical records as a whole support an increased rating for the Veteran's PTSD to 70 percent, but no more, from September 1, 2001 through May 11, 2004.  See 38 C.F.R. § 4.7; see also Fenderson, supra.  As will be discussed in greater detail below, the Board finds that the period on appeal through May 11, 2004 is distinguished by more severe PTSD symptoms, notably tangential speech, memory problems, and other deficiencies in mental processing and cognitive functioning that impaired the Veteran's ability to effectively communicate.  From May 12, 2004, these symptoms were alleviated or significantly improved such that a higher rating would not be appropriate.

However, a rating greater than 70 percent is not appropriate for the period from September 1, 2001 through May 11, 2004 because the Veteran does not have total social and occupational impairment.  Although the Veteran clearly had a serious disability, he exhibited few of the symptoms noted as applicable for a 100 percent rating.  He did not have gross impairment of thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  While the Veteran expressed suicidal and homicidal fantasies, he consistently denied any intent as to either.  As such, his symptoms more closely approximated those for a 70 percent rating, specifically suicidal or homicidal ideation, but without rising to the level required for a 100 percent rating, specifically a persistent danger of hurting self or others.  

In addition, and as noted above, the Veteran repeatedly showed perseverative, vague, and tangential thought processes with concrete reasoning.  While these problems were certainly significant, the Board concludes that they did not rise to the level of gross impairment of thought processes or communication.  In that regard, the Board recognizes that one treatment provider indicated that these problems would likely cause more functional disruption than any of his specific PTSD symptoms.  In addition, the April 2002 private examiner stated that it was difficult to accurately paraphrase the Veteran's statements because of their vague and tangential nature.  However, the November 2001 VA examiner found no impairment of thought processes or confusion during the interview.  Private reports during this period indicate that the Veteran was not grossly dysfunctional.  Thus, any communication problems were intermittent in nature and not total or gross impairment.  As such, his symptoms more closely approximated those for a 70 percent rating, specifically speech intermittently illogical, obscure, or irrelevant.

With respect to the Veteran's occupational impairment, the Board observes the Veteran was unemployed during the period at issue.  The Board acknowledges that several VA and private treatment records note reports of arguments and other conflicts that the Veteran had with supervisors and authority figures during his multiple jobs.  While the Board recognizes that the Veteran has problems with authority figures that may have contributed to him moving from one job to another in the decades following his separation from service, the evidence clearly establishes that the Veteran's unemployment during the time period at issue was due almost exclusively to his physical ailments, primarily his back problems, but also leg and lung problems and headaches.  There is no indication from the record, nor has the Veteran claimed, that he was unable to work from September 1, 2001 through May 11, 2004 due to his PTSD symptoms.  Given the Veteran's occupational history, his physical problems, and his own statements, the Board concludes that the preponderance of the evidence is against finding that from September 1, 2001 through May 11, 2004 his PTSD was manifested by total occupational impairment.  In this regard, the Board notes that the 70 percent rating assigned herein is recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As to the Veteran's social impairment, the Board observes that the Veteran was married for about 6 years, but divorced due to his problems with alcohol.  During the appellate time period, the Veteran had a regular, though intermittent, relationship with a girlfriend, including periods when they lived together.  In addition, the Veteran lived with his elderly mother for an extended period of time.  He also had relationships with siblings, his son, and grandchild.  While the Veteran has often denied regular socializing, other statements establish that he regularly socializes with friends and neighbors.  The Veteran has also mentioned interacting with young people in an effort to prevent them from engaging in violence.  While the Veteran may have preferred not to be around large numbers of people, he clearly was able to, and did, function in a social setting.  Given the foregoing relationships with his family, friends, and neighbors, the Board concludes that the medical findings and the Veteran's own statements clearly evidence that from September 1, 2001 through May 11, 2004 his PTSD did not result in total social impairment.

Thus, from September 1, 2001 through May 11, 2004 the Veteran did not have total social and occupational impairment.  He did have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  During the applicable time period, the Veteran's GAF scores ranged between approximately 36 and 47.  These scores suggest a serious to marked impairment of functioning, which is consistent with the 70 percent rating assigned.  Given the above, even resolving any reasonable doubt in the Veteran's favor, the Board finds that from September 1, 2001 through May 11, 2004 he did not meet the requirements for an evaluation greater than the assigned 70 percent schedular rating.  

In summary, for the reasons and bases set forth above, the Board concludes that from September 1, 2001 through May 11, 2004 an increased rating of 70 percent, but no more, is warranted.  See Fenderson, supra.  

From May 12, 2004

From May 12, 2004, the Board concludes that the symptoms and manifestations of his PTSD as shown during the VA examinations and during the course of outpatient treatment do not demonstrate a degree of disability that warrants assignment of a rating greater than 50 percent.  See 38 C.F.R. § 4.7; see also Fenderson, supra.  

A rating greater than 50 percent is not appropriate for the time period from May 12, 2004 because the Veteran does not have severe or total social and occupational impairment.  With respect to the Veteran's occupational impairment, the Board observes the Veteran has been unemployed since at least the mid-1990s.  The Board acknowledges that several VA and private treatment records note reports of arguments and other conflicts that the Veteran had with supervisors and authority figures during his multiple jobs.  While the Board recognizes that the Veteran has problems with authority figures that may have contributed to him moving from one job to another in the decades following his separation from service, the evidence clearly establishes that the Veteran's current unemployment is due almost exclusively to his physical ailments, primarily his back problems, but also leg and lung problems.  There is no indication from the record, nor has the Veteran claimed, that he is currently unable to work due to his PTSD symptoms.  As noted above, the August 2009 VA examiner concluded that the Veteran's PTSD symptoms did not preclude him from employment.  Given the Veteran's occupational history, his current physical problems, recent clinical findings regarding his employability, and the Veteran's own statements, the Board concludes that the preponderance of the evidence is against finding that his PTSD is manifested by severe or total occupational impairment.  

As to the Veteran's social impairment, the Board observes that the Veteran was married for about 6 years, but divorced due to his problems with alcohol.  During the appellate time period, the Veteran has had a regular, though intermittent, relationship with a girlfriend, including periods when they lived together.  The Veteran has also referenced instances where he would "pick up" women on occasion.  In addition, the Veteran lived with him elderly mother for an extended period of time.  He also had or has relationships with siblings, his son, and grandchild.  While the Veteran has often denied regular socializing, other statements establish that he regularly socializes with friends and neighbors.  Multiple treatment records reference interacting with friends or neighbors or discussing the passing of friends and family.  While the Veteran may prefer not to be around large numbers of people, he clearly is able to, and does, function in a social setting.  Given the foregoing relationships with his family, friends, and neighbors, the Board concludes that the medical findings and the Veteran's own statements clearly evidence that from May 12, 2004 his PTSD does not result in severe or total social impairment.

Thus, the Veteran does not have severe or total social and occupational impairment.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 50 percent schedular rating.  While the Veteran has some of the criteria for a 70 or 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed the criteria for a 50 percent rating.  For example, the Board acknowledges that the Veteran has intermittently reported suicidal and/or homicidal ideation.  Such manifestations are among the criteria for a 70 or 100 percent rating.  The Veteran's overall manifestations and level of impairment repeatedly noted in the record are otherwise commensurate with the degree of social and industrial impairment required for the assignment of the current 50 percent disability evaluation.  The Veteran's speech is not illogical, obscure or irrelevant.  He is not in a near-continuous state of panic or disorientation.  He does not experience hallucinations.  Although he may exhibit some impairment in concentration, his thought processes and communication are overall logical and coherent.  He does not exhibit inappropriate behavior.  His personal hygiene is appropriate.  There is no objective evidence of disorientation.  He does have some occupational and social impairment, but he has, or had until they passed, a good relationship with his family, friends, and neighbors.  The Board notes that from May 12, 2004 the Veteran's GAF scores have ranged between approximately 45 and 60, which are consistent with the Veteran's 50 percent rating from May 12, 2004.  Given the foregoing and as any suicidal or homicidal ideation is without specific plan or intent and has not been noted to affect his social or occupational functioning and, as discussed above, the Veteran does not have severe or total occupational and social impairment, the Board concludes that a 70 or 100 percent rating is not warranted.  

In summary, the Board has considered the Veteran's claim and the medical evidence, but concludes the preponderance of the evidence is against granting a higher rating for PTSD from May 12, 2004, and thus, the benefit-of-the-doubt rule does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports multiple psychiatric symptoms, including nightmares, flashbacks, trouble sleeping, depression, irritability, difficulty socializing, problems controlling anger and aggressive behavior, anxiety, concentration problems, and intermittent suicidal and/or homicidal ideation.  The current 50 and 70 percent ratings under DC 9411 contemplate these and other psychiatric symptoms.  Thus, the Veteran's current schedular ratings under DC 9411 are adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

From September 1, 2001 through May 11, 2004, entitlement to a rating of 70 percent for PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.

From May 12, 2004, entitlement to a rating greater than 50 percent for PTSD is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


